11th Court of Appeals
Eastland, Texas
Opinion
 
Timothy Frye Patterson
            Appellant
Vs.                  No. 11-03-00374-CR – Appeal from Taylor County
State of Texas
            Appellee
 
            The trial court convicted Timothy Frye Patterson, upon his plea of guilty, of the aggravated
sexual assault of a child under 14 years of age.  In its certification of defendant’s right to appeal, the
trial court states that appellant has waived his right to appeal.  The clerk’s record supports this
statement.  
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
December 18, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.